08-6029-ag
    Yang v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A077 341 592
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 4 th day of March, two thousand ten.

    PRESENT:
             ROBERT D. SACK,
             REENA RAGGI,
             RICHARD C. WESLEY,
                 Circuit Judges.
    _______________________________________

    YU YUN YANG,
             Petitioner,

                     v.                                    08-6029-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Dehai Zhang, Flushing, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; David V. Bernal, Assistant
                                  Director; Liza S. Murcia, Attorney,
                                  Office of Immigration Litigation,
                                  United States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Yu Yun Yang, a native and citizen of China, seeks

review of a December 3, 2008, order of the BIA affirming the

July 13, 2006, decision of Immigration Judge (“IJ”) Sandy

Hom, which denied her application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Yu Yun Yang, No. A077 341 592 (B.I.A. Dec.

3, 2008), aff’g No. A077 341 592 (Immig. Ct. N.Y. City July

13, 2006).     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision.     See Mei Chai Ye v. U.S. Dep’t of Justice,

489 F.3d 517, 523 (2d Cir. 2007). The applicable standards

of review are well-established.     8 U.S.C. § 1252(b)(4)(B);

see also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d

Cir. 2008).

    Substantial evidence supports the IJ’s adverse

credibility finding.     Specifically, the IJ properly based

his adverse credibility finding on the cumulative impact of


                                2
Yang’s demeanor, dramatic differences in her 2004 and 2006

testimony describing her abortion procedure, inconsistencies

regarding her age and the dates when officials informed her

that she must undergo a mandatory IUD insertion, and

omissions in her father’s letter regarding continued threats

from Chinese officials.   See Tu Lin v. Gonzales, 446 F.3d

395, 401-02 (2d Cir. 2006).   Even if we were persuaded by

Yang’s argument that it was not implausible for a doctor to

confirm her pregnancy by checking her pulse, see generally

Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 405 (2d

Cir. 2005), no remand would be required, as we can

confidently predict that “the agency would reach the same

result upon a reconsideration cleansed of errors.”     Li Hua

Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 107 (2d Cir.

2006) (citing Cao He Lin, 428 F.3d 391, and Xiao Ji Chen v.

U.S. Dep’t of Justice, 434 F.3d 144 (2d Cir. 2006)).

    We also find no merit in Yang’s claim that the BIA

violated her due process rights.   To establish a due process

violation, an alien must demonstrate “that she was denied a

full and fair opportunity to present her claims or that the

IJ or BIA otherwise deprived her of fundamental fairness.”

Burger v. Gonzales, 498 F.3d 131, 134 (2d Cir. 2007)


                              3
(internal quotation marks omitted). The alien also must

demonstrate that the alleged due process violation caused

her cognizable prejudice.   See Garcia-Villeda v. Mukasey,

531 F.3d 141, 149 (2d Cir. 2008).     Yang has not demonstrated

that the BIA’s failure to send the initial briefing schedule

for her appeal to the correct address denied her a full

opportunity to present her claims, deprived her of

fundamental fairness, or caused her any prejudice.     The BIA

granted her an extension on the basis of its mailing error

and sent the new briefing schedule to the correct address.

Nor has Yang demonstrated that the BIA violated due process

by denying her second request for an extension, where she

fails even to describe the basis for that request, which is

absent from the record.

    Yang has presented no argument regarding the denial of

her applications for withholding of removal and CAT relief

or her illegal departure claim.     Those issues are waived.

See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for



                              4
oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5